Citation Nr: 9902683	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  97-25 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for hearing loss in the 
left ear.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel




INTRODUCTION

The veteran had active service from November 1952 to November 
1954.  This case came before the Board of Veterans Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania in April 1997, which denied the claimed 
benefits. 


FINDING OF FACT

1. The claim for service connection for hearing loss in the 
left ear is not accompanied by any medical evidence to 
support the claim.

2.  The claim for service connection is not plausible.


CONCLUSION OF LAW

The claim for service connection for hearing loss in the left 
ear is not well grounded. 38 U.S.C.A. § 5107 (West 1991). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The available service medical records for the veteran are 
negative for any evidence of hearing loss in the left ear.  
In November 1954 the veteran was given a final physical 
examination prior to discharge, which showed his ears as 
being normal.  The veterans hearing was evaluated at 15/15 
for whispered voice for the left ear.  All other service 
medical records are unavailable due to the 1973 fire at the 
National Personnel Records Center (NPRC).   

Subsequent to discharge, the veteran had several private 
examinations of his hearing.  A June 1976 examination found 
that the average pure tone threshold in the veterans left 
ear was 20 decibels.  A July 1976 examination found 
essentially normal hearing bilaterally with mild reduction at 
very high frequencies only.  Special testing of auditory 
function showed no evidence of pathology for either ear.  In 
September 1989 the veteran again had his hearing tested and 
the average pure tone threshold was assessed as being 35 
decibels in the left ear.  The last private examination of 
record for the veteran, in September 1996, found that the 
veteran had bilateral, symmetrical, mild mid-frequency and 
moderate to severe high frequency sensori-neural hearing 
loss.  Speech discrimination scores were recorded as 100% 
correct. 

A VA audiological examination was administered in May 1997.  
The veterans pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
30
30
40
50
LEFT
10
25
25
45
55

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 88 percent in the left ear.  The 
VA audiologist concluded that for the left ear hearing was 
normal from 250 Hz through 2000 Hz with a moderate to severe 
sensori-neural loss from 3000 Hz through 8000 Hz.

A personal hearing was conducted before a hearing officer at 
the RO in January 1998.  The veteran testified that during 
the end of May 1953 he was in a combat
area building bunker sites when a mortar round hit a bunker 
and exploded near him.  The veteran stated that he was 
knocked out and when he woke up his nose was bleeding and he 
had a hard time hearing.  According to the veteran, no 
documentation was made of the mortar attack or his injury 
from it.  The veteran stated that he did go on sick call for 
his hearing and a broken nose while stationed at Indiantown 
Gap prior to his discharge.  The veteran remembered that 
while at sick call he was told that his hearing was down 
five decibels or something equivalent to that.  The veteran 
also stated that he saw a private physician for hearing 
problems within a few years of his discharge from the 
military, but that he did not have any records dated earlier 
than 1976.

Analysis

Service connection connotes many factors, but basically means 
that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  38 
U.S.C.A. § 1110.  Such a determination requires a finding of 
a current disability that is related to an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); see also Carbino v. Gober, 
10 Vet. App. 507 (1997).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)].  Murphy v. Derwinski, 1 Vet. App. 79, 81 
(1990).  The United States Court of Veterans Appeals (Court) 
has held that a claim must be accompanied by supportive 
evidence and that such evidence must justify a belief by a 
fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992).  In order 
for a claim to be well grounded, there generally must be (1) 
a medical diagnosis of a current disability; (2) medical, or 
in some circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  The nexus requirement may be 
satisfied by a presumption that certain diseases manifesting 
themselves within certain prescribed periods are related to 
service.  Epps v. Brown, 9 Vet. App. 341, 343-44 (1996), 
affd sub nom. Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), affd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Where a veteran served 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and an organic disease of the nervous system, including 
hearing loss, becomes manifest to a degree of at least 10 
percent within 1 year of the veterans termination of 
service, such disease will be presumed to have been incurred 
in service, even though there is no evidence of that disease 
during service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Additionally, a determination of service connection will be 
analyzed differently if the alleged injury or disease was 
incurred by a veteran with combat service.  Under 38 U.S.C.A. 
§ 1154 (b), in the case of any veteran who engaged in combat 
with the enemy, the Secretary shall accept as sufficient 
proof of service connection of any injury or disease alleged 
to have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, condition, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in service, and, to that end, 
shall resolve every reasonable doubt in favor of the veteran.  
Service connection of such an injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b).

The burden of a veteran who seeks benefits for an alleged 
service-connected injury or disease and who alleges that the 
injury or disease was incurred in, or aggravated by, combat 
service is lightened by 38 U.S.C.A. § 1154(b), but this 
section does not create a statutory presumption that a combat 
veterans alleged injury or disease is service connected.  
Collette v. Brown, 82 F.3d 389, 392 (1996).  The Court in 
Collette established the following three step analysis:  1)  
The veteran must produce satisfactory lay or other evidence, 
meaning credible evidence, which would allow a reasonable 
fact finder to conclude that the alleged injury or disease 
was incurred in the veterans combat service; 2)  If the 
proffered evidence is consistent with the circumstances, 
conditions, or hardships of such service, then a factual 
presumption arises that the alleged injury or disease is 
service connected; and 3)  Once a presumption of service 
connection arises, it must be determined whether the 
government met its burden of rebutting the presumption of 
service connection with clear and convincing evidence to the 
contrary.  Collette, 82 F.3d at 393. 

The analysis required by 38 U.S.C.A. § 1154(b), however, 
applies only to the second element of a well-grounded claim 
under the Caluza test; that is, whether an injury or disease 
was incurred or aggravated in service.  It does not apply to 
the questions of whether there is a current disability or a 
nexus connecting the disability to service.  Caluza v. Brown, 
7 Vet. App. at 507; Collette, 82 F.3d at 392.  Competent 
evidence is required to establish the veterans current 
disability and the nexus connecting that disability to an in 
service injury or disease.  

The quality and quantity of the evidence required to meet the 
veterans burden will depend upon the issue presented by the 
claim.  Where the issue is factual in nature, competent lay 
testimony, even if only consisting of the veterans 
testimony, may constitute sufficient evidence to establish a 
claim as well grounded.  However, where the issue involves 
medical causation or a medical diagnosis, it requires 
competent medical evidence establishing the claim as 
plausible or possible.

Evidentiary assertions by the appellant must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible.  King v. Brown, 5 Vet. App. 19 (1993).  
Nevertheless, a claimant does not meet his burden by solely 
presenting lay testimony, since lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Lay assertions of medical causation or 
diagnosis cannot constitute evidence to render a claim well 
grounded under § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Tirpak v. Derwinski, 2 Vet. App. at 610-11 (1992).

The Board notes that the veterans complete service medical 
records are unavailable and are presumed destroyed in a 1973 
fire at the NPRC, according to information received from the 
NPRC in March and May 1997.  Where service medical records 
are missing, VAs duty to assist the veteran, to provide 
reasons and bases for its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule are 
heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993); 
citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991); and 
OHare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

In this case, the veteran has submitted evidence of a medical 
diagnosis of a current disability.  For the purpose of 
applying the laws administered by VA, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the above frequencies are 26 decibels or 
higher; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The 
VA audiological examination in May 1997 showed the veterans 
auditory threshold in the left ear at 3000 and 4000 Hertz was 
45 and 55 decibels respectively, above the 40 decibel 
requirement.  Furthermore, the veterans speech recognition 
score under the Maryland CNC Test for the left ear was 88 
percent, less than the 94 percent required under the statute.  
Therefore, the veteran does have a disability due to impaired 
hearing under 38 C.F.R. § 3.385 (1998). 

The veteran has offered his own testimony to show that his 
hearing loss results from the incurrence or aggravation of an 
in-service injury or disease.  The veteran testified during 
the personal hearing at the Pittsburgh RO that he was in a 
combat area in Korea in May 1953 during a mortar attack, and 
that thereafter his hearing has been impaired.  The veteran 
is entitled to the liberalized mode of proof under Collette 
for showing an in-service injury, and the Board finds that 
the veterans testimony is credible evidence that he began to 
have hearing trouble in the left ear while in Korea in 1953, 
and that this is consistent with the circumstances, 
conditions, or hardships of service.  Nevertheless, while the 
veteran may use his lay testimony to show that hearing 
trouble in the left ear occurred in service, he must still 
use competent medical evidence to provide the nexus 
connecting his current hearing disability to his in-service 
left ear hearing trouble. 

Most importantly in this case, the veteran has not submitted 
any medical evidence showing a nexus between an in-service 
injury or disease and his current left ear hearing loss.  The 
veteran has stated that his hearing problems began after the 
in-service injury sustained in a mortar attack, and that his 
current hearing problems stem from that event.  The veteran 
has submitted credible evidence under Collette to establish a 
hearing problem in his left ear while in service, but the 
veteran cannot offer only lay evidence to establish a 
connection between his current disability and the mortar 
attack.  Espiritu.  The veterans lay assertion of medical 
causation cannot constitute evidence to render the claim well 
grounded under 38 U.S.C.A. § 5107(a).  Caluza also provides 
that the nexus requirement may be satisfied if certain 
diseases are manifested within a prescribed time after 
service separation.  In this regard, regulations also provide 
that service connection may be presumed where a veteran 
served 90 days or more during a period of war, and an organic 
disease of the nervous system, such as hearing loss, is 
manifest to a degree of at least 10 percent within one year 
of discharge.  38 C.F.R. §§ 3.307, 3.309.  The veteran does 
now have an organic disease of the nervous system, 
specifically left ear hearing loss, but no documentation has 
been submitted showing that this condition was manifest 
within one year of his leaving military service.  Therefore, 
the nexus requirement for a well-grounded claim has not been 
satisfied.  Thus, the criteria for a well-grounded claim, as 
set forth in Caluza, are not met.  Therefore, the veterans 
claim must be denied.

ORDER

In the absence of a well-grounded claim, service connection 
for hearing loss in the left ear is denied.


		
	C.W. Symanski
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




     








- 2 -
